Case: 19-20223      Document: 00515142130         Page: 1    Date Filed: 10/02/2019




                          REVISED October 2, 2019

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals

                                    No. 19-20223
                                                                             Fifth Circuit

                                                                           FILED
                                  Summary Calendar                   October 2, 2019
                                                                      Lyle W. Cayce
STEPHANIE JONES,                                                           Clerk


              Plaintiff - Appellant

v.

JEREMY EDER, in his individual capacity; J. DALE, in his individual
capacity; B. BAKER, in his individual capacity; R. NG, in his individual
capacity; FORT BEND COUNTY,

              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-2919


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       On January 31, 2014, Defendant-Appellee police officer Jeremy Eder led
a search of Plaintiff-Appellant Stephanie Jones’ home. Eder had a warrant
authorizing officers to search for and seize cocaine and any illicit contraband,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-20223        Document: 00515142130          Page: 2     Date Filed: 10/02/2019



                                        No. 19-20223
as described in an attached affidavit. During the search, another officer drew
Eder’s attention to one-and-one-half pills outside of their prescription
containers on Jones’ windowsill. Eder identified the pills as hydrocodone and
alprazolam (Xanax) through consultation with representatives of a poison
control center. After learning that, police seized the pills, arrested Jones, and
charged her with two counts of possession of a controlled substance in a school
zone. 1 Unbeknownst to the officers, Jones had a valid prescription for
hydrocodone, and her father, who lived in the home, had a valid prescription
for Xanax. Although Jones was indicted by a grand jury, her case was later
dismissed due to insufficient evidence.
       Jones filed suit, pursuant to 42 U.S.C. § 1983, alleging in the operative
complaint seven claims against Eder, three other police officers, and Fort Bend
County. 2 The claims rested on violations of the Fourth Amendment for
unlawful seizure of Jones’ person and property; violations of the Fourteenth
Amendment for failure to protect her rights to privacy and to be free from
unreasonable seizure; and, Fort Bend County’s failure to train, supervise, and
discipline its officers, see Monell v. Department of Social Services of the City of
New York, 436 U.S. 658 (1978). Defendants filed motions to dismiss for failure
to state a claim. On August 31, 2016, the district court dismissed the right-to-
privacy and failure-to-protect claims, as well as all claims against Fort Bend
County. 3 Thereafter, Jones filed a motion for leave to amend her complaint for



       1  In her complaint, Jones alleged the officers also seized six-hundred dollars in cash
from her home; however, on appeal, Jones neither raises nor briefs this issue. Accordingly,
this claim is waived. See Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499 n.1 (5th
Cir. 2004) (citing FED. R. APP. P. 28(a)(9)(A)).
        2 The three other police officers named as defendants are Raymond Ng, Joshua Dale,

and Bryan Baker.
        3 In this order, as well as the other orders and rulings at issue on appeal, the district

court based its decision largely on the detailed findings and recommendations submitted by
the magistrate judge.
                                               2
     Case: 19-20223      Document: 00515142130         Page: 3    Date Filed: 10/02/2019



                                      No. 19-20223
a second time. The district court granted leave, and Jones filed her second
amended complaint, reasserting Monell claims against Fort Bend County.
Defendants filed motions for summary judgment. On March 20, 2018, the
district court granted summary judgment for all claims against the three other
police officers, leaving only the Fourth Amendment claims against Eder and
the Monell claims against Fort Bend County remaining. Jones then sought
leave to amend her complaint for a third time. On March 21, 2019, the district
court, after a second round of motions practice, granted summary judgment on
all remaining claims against defendants, denied Jones’ motion for leave to file
a third amended complaint, and entered a final judgment. 4
       On appeal, Jones asserts the district court erred in dismissing her
Fourteenth Amendment claims, granting summary judgment on her
remaining claims, and denying her motion for leave to file a third amended
complaint. We disagree. After thorough review of the record, we find the
district court committed no reversible error. Accordingly, the judgment is
AFFIRMED, essentially on the basis carefully explained in the magistrate’s
recommendations and district court’s orders adopting them.




       4Jones also filed a motion for summary judgment, challenging the constitutionality of
Texas Health and Safety Code §481.117(a), which criminalizes possession of a controlled
substance without a valid prescription. The district court denied her motion for summary
judgment and concluded that ruling on such a matter would be improper and would
constitute an advisory opinion. We agree. Accordingly, the district court’s denial of Jones’
motion for summary judgment is AFFIRMED.
                                             3